Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's claims 1, 6, 9, 22, 24 and 27 in the reply filed on 11/30/2020 are acknowledged. 
	As a result, claims 1-3, 5-9, 11-12, 14-15, 22, 24-29, 31-32, 34-35 and 37-38 are pending and examined on the merits.

2.	The rejections and objections not recited in this action are withdrawn.

3. 	It is noted that instant claims are amended to recite “target each dicer-like (DCL) gene of a fungal or oomycete pathogen”. The Office interprets as all of the DCL genes identified in a given pathogen.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
3.	Claims 1-3, 5-9, 11-12, 14-15, 19, 22, 24-29, 31-32, 34-35 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method increasing fungal pathogen resistance by contacting the surface of the plant with dsRNA inhibiting each of DCL genes in fungal pathogens does not reasonably provide enablement for the full scope of plant pathogen such as oomycetes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant teaches that a dcl1/dcl2 double mutant showed growth retardation and delayed development of conidiospores. The Applicant teaches that Botrytis cinerea DCLs are essential for the pathogenicity of B. cinerea by weaker disease symptoms with dcl1/dcl2 double mutants in Arabidopsis and S. lycopersicum with attenuated virulence of B. cinerea, citing Figure 3. The Applicant teaches dcl1/dcl2 double mutants are much less virulent on fruit, vegetables and flowers, citing Figure 4. The Applicant teaches RNAi targeting two DCLs from Botrytis cinerea and two DCLs from Verticillium dahhilae led to increased tolerance to both pathogens relative to wildtype plants, citing Figure 17. 
The Applicant does not teach the full scope of oomycete DCL genes that, when inhibited, leads to increased resistance of a plant to a fungal/oomycete pathogen. The Applicant does not teach any polynucleotides having 70% identity, when inhibited, led to an increase in resistance to a fungal/oomycete pathogen. 

The Examiner notes that as of Applicant’s filing date, several fungi had been shown to be disrupted in their vegetative growth by eliminating DCL1 function. For example, Nicolas et al (Fungal Genet Biol., 2007, 44: 504-516) teach that mutation of DCL genes in Mucor circinelloides led to developmental defects (see title). Kadotani et al (J Biol Chem., 2004, 279: 44467-44474) teach that silencing of DCL2 (MDL2) in Magnaporthe oryzae led to slightly lower growth relative to wild type (see page 44470). Bernstein et al (PNAS, 2012, 109: 523-528) teach that silencing of Candida albicans DCL1 (CaDcr1) led to a severe slow-growth phenotype (see abstract). 
However, other fungi, such as Cryphonectria parasitica and Saccharomyces castelli did not lead to developmental defects. Saccharomyces cerevisiae does not even contain dicer.  See the abstract in Segers et al (PNAS, 2007, 104:12902-12906). See also Drinnenberg et al (Science, 2009, 326: 544-550) at page 549, paragraph bridging left and center columns.
The Examiner further notes that Catalanotto et al (Mol Cell Biol., 2004, 24(6): 2536-2545) generated mutants having DCL1 and DCL2 knockouts but no analysis of vegetative growth was reported. 
Given the teachings above, one of skill in the art would have been unable to predict oomycete pathogen dicer gene, when inhibited, would result in a plant having increased resistance to a fungal pathogen. The prior art teaches that even complete inhibition of both copies of fungal/oomycete dicer does not necessarily lead to increased resistance of a fungal/oomycete pathogen relative to a control plant because some 
Still further, there is no reduction to practice for oomycete. The specification only describe DCL genes in Phytophthora infestans. According to phylogenetic tree, unlike other fungi, DCL genes in Phytophthora infestans are distant from those of Botrytis cinerea or Verticillium dahliae , which was reduced to practice.
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to make and use the invention.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to make and use the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.
Applicants traverse in the paper filed 11/30/2020.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that the specification have provided working example of generating plant in which the DCL1 and DCL2 genes of the fungal pathogens B. cinerea and V. dahlia were silenced (response, page 10).
The Office contends that the specification failed to provide enablement for perform the invention in oomycetes. The specification only provides DCL genes in Phytophthora infestans. According to phylogenetic tree, unlike other fungi, DCL genes in Phytophthora infestans are distant from those of Botrytis cinerea or Verticillium dahliae , which was reduced to practice. According to the state of art, silencing DCL 
Applicants argue that Declaration will filed a Declaration providing additional evidence that claimed invention works in two other pathogens Sclerotinia Sclerotiorum and Rhizoctonia solani (response, page 10).
The Office contends that those two addition organisms do not belong to oomycetes. 

Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662